Citation Nr: 1541023	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-03 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for diverticulosis/diverticulitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from July 1965 to July 1969 and active service in the Public Health Service from May 1984 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2011, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for September 9, 2015.  The Veteran neither attended the hearing nor provided any reason for his failure to attend.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board notes that, during the pendency of the appeal, a January 2015 Rating Decision granted service connection for Raynaud's syndrome, which is considered a full grant of the benefits sought on appeal, and is therefore no longer on appeal.


FINDING OF FACT

In a February 2015 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for service connection for diverticulosis/diverticulitis.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for diverticulosis/diverticulitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a February 2015 statement, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to service connection for diverticulitis prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the claim of entitlement to service connection for a diverticulosis/diverticulitis is dismissed.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


